office_of_chief_counsel internal_revenue_service memorandum number release date cc pa amikolashek gl-134187-10 uilc date date to r craig schneider general attorney salt lake city small_business self-employed from stuart d murray senior counsel procedure administration subject interest_netting involving underpayment interest_paid but unassessed this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend corporation x ------------ a b c date x date y date z date xx ty1 ty2 ty3 ty4 --------------- ----------- ----------- ----------------------- ------------------ ----------------------- ---------------- ------- ------- ------- ------- gl-134187-10 issue sec_1 whether the service may allow a claim for interest rate netting pursuant to sec_6621 that includes underpayment interest_paid but which was never and cannot now be assessed if interest_netting is allowable in that circumstance whether the end date of the period_of_underpayment interest potentially available for netting is the date the interest was paid or is it some other date such as the date the amount_paid was transferred to excess collections conclusion sec_1 assuming all of the requirements for interest_netting are met the service may allow a claim for netting of the interest rate on underpayment interest that the requesting taxpayer owed and has paid but which the service did not assess and is barred from assessing the applicable_date for the period_of_underpayment interest should be the date the service received the payment of the interest which is when the interest stopped accruing rather than the date the service transferred the amount_paid to excess collections facts corporation x’s income_tax return for the fiscal_year ending date x was filed in date y prior to the expiration of the period of limitations on assessment for the taxable_year corporation x agreed to extend the limitations_period to date z on date z the day the extended period of assessment expired corporation x filed an amended income_tax return for ty1 showing an additional tax_liability of approximately dollar_figurea accompanying the amended_return was corporation x’s payment of the additional tax plus dollar_figureb which was designated by a notation on the bottom of the return as an advanced payment of underpayment interest on the reported tax for ty1 corporation x owed underpayment interest of approximately dollar_figurec the incoming request for advice does not specify when the amended_return was processed but states that the service did not process the amended_return in a timely manner and more to the point did not assess the tax reported on the amended_return prior to the expiration of the assessment_period as for the payment because the additional tax for ty1 could no longer be assessed the service transferred the entire payment received including the amount designated as interest to excess collections on date xx corporation x filed an interest rate netting claim seeking to net the underpayment interest for tax_year ty1 against overlapping periods of overpayment interest from other tax years specifically tax years ty2 ty3 and ty4 our advice in this memorandum is limited to whether underpayment interest_paid for ty1 is available for netting of interest rates against allowable overpayment interest for other tax years without these other gl-134187-10 law and analysis issue the restructuring and reform act of rra ‘98 amended sec_6621 to add subsection d which allows a taxpayer to eliminate the interest rate differential on overlapping periods of overpayments and underpayment specifically sec_6621 provides that t o the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest shall be zero for such period interest_netting generally applies to interest accruing on or after date revproc_2000_21 sec_1 2000_1_cb_1257 revproc_99_43 sec_1 1999_2_cb_579 the overlapping periods of overpayment and underpayment interest under the facts of this case were after date for interest periods after date if the period for refund_or_credit of underpayment interest is open at the time a netting claim or request is filed the service applies interest_netting by decreasing underpayment interest revproc_2000_26 sec_4 alternatively if that period is closed when netting is claimed or requested but the six-year period to file suit for additional overpayment interest is open then the service applies interest_netting by increasing overpayment interest revproc_2000_26 sec_4 the question raised by the facts you provided is whether the underpayment interest_paid with the amended_return but not assessed qualifies for interest_netting under sec_6621 interest_netting does not apply to an overpayment or underpayment for any period during which interest is not allowable or payable by law eg the 45-day interest disallowance rule under sec_6611 revproc_2000_26 sec_3 the answer to your question turns on whether the underpayment interest is payable under subchapter_a of chapter 67-ie under sec_6601 that section requires that interest be paid_by a taxpayer if any amount of tax is not paid on or before the last date prescribed for payment which is ordinarily the date prescribed by sec_6072 for filing a return on which the tax is required to be reported sec_6601 b any_tax not paid on or before the due_date is an underpayment on which interest accrues 483_f3d_1345 fed cir sec_6601 imposes interest for any period during which an amount of tax is both due and not paid an extension of time to file a return does not extend the date for payment of tax 141_f3d_1306 9th cir under sec_6601 interest on an underpayment is due from the last date prescribed for payment of the tax years there can be no overlapping periods of under- and overpayment interest for purposes of sec_6621 gl-134187-10 to the date the underpayment is paid no consideration is given for an extension of time to pay the tax when calculating underpayment interest sec_6601 sec_6151 sec_301_6601-1 by filing an amended_return corporation x self- assessed the additional tax_liability shown on the return and admitted to an underpayment_of_tax as of the unextended filing and payment due_date and had a pre- existing legal_obligation to pay both the tax and the related interest sec_6601 provides that interest shall be assessed and collected in the same manner as taxes the service’s ability to assess and collect interest however is limited by sec_6601 which requires that interest be assessed and collected at any time during the period within which the tax to which the interest relates can be collected to be collectable under sec_6502 a tax must have been assessed during the limitations_period under sec_6501 under sec_6501 the service must generally assess taxes due within three years of the return being filed a return filed early is deemed filed on the due_date per sec_6501 the parties can however extend the three-year period of limitations for assessment by written_agreement as they did in this case sec_6501 in addition to the extension-by-agreement exception where a taxpayer files an amended_return within days of the expiration of the limitations period-again as the taxpayer did in this case- sec_6501 extends the period of limitations by days from the date of the filing of the amended_return despite this additional time the service did not timely assess the additional tax shown as due on the amended_return once the period of limitations on assessment expires the service is time-barred from assessing the tax although the service may assess interest as opposed to tax after the limitations_period has run the authority to do so is predicated on an assessment of tax that was timely and is currently collectable as within the period in sec_6502 because the service in this instance is barred from assessing the tax the tax to which the interest relates is not collectable and thus the service is also barred from assessing and collecting the related underpayment interest due on the additional tax_liability under sec_6601 see sec_301_6601-1 interest may be assessed and collected at any time within the period of limitation on collection after the assessment of the tax to which it relates while the service may be precluded from assessing the tax and interest this is not to say that corporation x was not liable for the additional tax reported on its amended_return and related underpayment interest an assessment is a bookkeeping entry to record a taxpayer’s liability on the government’s books sec_6202 assessment shall be made by recording the liability of the taxpayer 199_fsupp_331 d n j aff’d the filing of an amended_return does not create a new three-year period 464_us_386 n 293_us_172 gl-134187-10 sub nom 316_f2d_521 3d cir the assessment is not the liability itself does not create the liability and is not a condition_precedent for the liability 63_f3d_663 7th cir overruled on other grounds 268_f3d_497 7th cir when a tax_return is required by the code such as corporation x’s form_1120 for tax_year ty1 the taxpayer shall without assessment or notice_and_demand pay such tax to the internal revenue_officer with whom the return is filed and shall pay such tax at the time and place fixed for filing the return determined without regard to any extension of time for filing the return sec_6151 see also united_states v voorhies 685_f2d_710 9th cir a tax_deficiency exists from the date a return is due to be filed that deficiency arises by operation of law under sec_6151 and sec_6072 the assessment simply acts as a judgment for taxes found due cohen f_supp pincite citing 295_us_247 where taxes and interest legally due are paid before the expiration of the period of limitations for assessment a taxpayer cannot recover the amounts paid merely because they have not been formally assessed see revrul_85_67 1985_1_cb_364 371_f3d_1350 11th cir 65_f2d_132 1st cir notwithstanding the requirement that taxes be assessed the amount sought by the taxpayer which was interest the company paid was a sum legally due to the government and was therefore not recoverable the government is permitted to retain payments received prior to the expiration of the limitations_period to the extent the amount does not exceed the amount which might have been properly assessed and demanded 284_us_281 even though the limitations_period on assessment expired the taxes reported by corporation x on its amended_return were legally due as well as the associated interest the key language from sec_6621 is interest payable under the code in this context the underpayment interest was interest that was payable by corporation x regardless of assessment the assessment is a prerequisite to the service’s ability to enforce collection of the amount due outside of the period of limitations for assessment but does not alter the underlying fact that interest was payable on the underpayment we conclude that interest due on the underpayment determined by corporation x on its amended ty1 return was payable within the meaning of sec_6621 the taxpayer should be allowed the benefit of any interest_netting to the extent of the dollar_figurec of payable underpayment interest_paid by the taxpayer with the amended_return insofar as the amount of interest_paid may be more than the amount of interest payable the difference is not available for interest_netting had payment been received after the expiration of the assessment_period of limitations the payment would not have been legally due the government and would constitute an overpayment see revrul_74_580 1974_2_cb_400 gl-134187-10 issue the request for advice asked what the appropriate ending date is for the period_of_underpayment interest if we concluded that the taxpayer may use for netting underpayment interest_paid for ty1 we agree with your proposed conclusion that given these facts the ending date should be the date of payment_date z that is the date on which interest on the underpayment stopped accruing had the service timely assessed the amount of tax shown on the taxpayer’s amended_return interest on that amount would still have ceased on the payment_date this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
